UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4432


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER MICHAEL ATHEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:10-cr-00325-TDS-1)


Submitted:   October 18, 2011              Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Michael Francis Joseph, Assistant
United   States  Attorney,  Greensboro,   North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher Michael Athey pled guilty, pursuant to a

written plea agreement, to using and carrying a firearm during

and    in     relation        to     a     crime        of     violence,          18   U.S.C.

§ 924(1)(A)(ii), (B)(ii) (2006), and was sentenced to 327 months

imprisonment.        Athey’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal, but questioning

whether the sentence imposed was reasonable.                              Although informed

of his right to file a supplemental pro se brief, Athey has not

done so.      For the reasons that follow, we affirm.

              We    review    a     sentence         for     reasonableness        under      an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).            This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                     Id.

First,      this    court     must       assess       whether       the     district    court

properly      calculated      the     Guidelines           range,    considered        the    18

U.S.C.      § 3553(a)        (2006)       factors,          analyzed        any    arguments

presented      by     the    parties,          and    sufficiently          explained        the

selected sentence.           Id. at 49–50; see United States v. Lynn, 592

F.3d   572,    576    (4th    Cir.       2010).        We    also    must     consider       the

substantive        reasonableness         of    the    sentence,          “examin[ing]       the

totality      of    the    circumstances        to     see    whether       the   sentencing

court abused its discretion in concluding that the sentence it

                                               2
chose satisfied the standards set forth in § 3553(a).”                             United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

In    this     case,    the    district       court      correctly      calculated       and

considered the advisory Guidelines range and heard argument from

counsel and allocution from Athey.                       The court considered the

relevant       § 3553(a)      factors     and       explained     that     the    within-

Guidelines sentence was warranted in light of the nature and

circumstances of the offense.                 Further, Athey offers no grounds

to rebut the presumption on appeal that his within-Guidelines

sentence of 327 months imprisonment is substantively reasonable.

Accordingly, we conclude that the district court did not abuse

its discretion in sentencing Athey.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform Athey, in writing, of the right to

petition     the   Supreme     Court     of       the   United   States    for    further

review.      If Athey requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Athey.           We dispense with oral argument because the

facts   and     legal    contentions      are       adequately        presented    in    the



                                              3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4